Citation Nr: 0927198	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by headaches, to include migraine headaches.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which determined that the Veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for migraine headaches.  In February 2007, 
the Board remanded this case for development of the evidence.  
In a May 2008 decision, the Board reopened the Veteran's 
claim for service connection for migraine headaches and 
remanded the underlying service connection claim for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  Although the Veteran's service treatment records reflect 
that he sought evaluation in September 1968 for headaches 
while reading, no diagnosis of an underlying disorder 
manifested by headaches was provided and the separation 
examination was negative for any pertinent abnormal findings; 
there is no medical evidence of a diagnosis of a chronic 
disability manifested by headaches, to include migraine 
headaches until approximately 29 years post-service.

2.  While the Veteran has given a history of recurrent 
migraine headaches since service and there is medical 
evidence of a current diagnosis of migraine headaches, there 
is no medical evidence linking the Veteran's migraine 
headaches to his period of active military service; the only 
competent opinion addressing the contended in-service 
diagnosis and causal relationship weighs against the claim.  





CONCLUSION OF LAW

A chronic disability manifested by headaches, to include 
migraine headaches was not incurred in or aggravated by 
active military service, nor may an organic disability of the 
nervous system manifested by headaches be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309. 3.310 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2005 and August 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2005 and August 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the August 2008 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in June 2005, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in August 2008, after the decision that is 
the subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a disability manifested by migraine headaches, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.        

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  There is no indication of 
any additional relevant medical evidence that is available 
and has not been obtained.  The veteran did refer to 
treatment received in the mid 1970s but such records are not 
in the claims file.  In an August 2008 VCAA letter, the RO 
requested information regarding this treatment but the 
Veteran did not respond.  He received a VA examination in 
March 2009 which was thorough in nature and adequate for the 
purposes of deciding this claim.  This examination report 
includes an opinion addressing the contended nexus.  Thus, VA 
has no further duty to provide an examination or opinion with 
regard to his service connection claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Marine Corps from June 1967 to June 1971.  The 
form also reflects that the Veteran received numerous medals 
and ribbons including the Vietnamese Service Medal with 4 
stars, the Vietnamese Campaign Medal with device, the 
Vietnamese Cross of Gallantry with palm, the Combat Action 
Ribbon, the Combat Aircrew Insignia with three stars, and the 
Air Medal.   

The Veteran's service treatment records are negative for a 
diagnosis of migraine headaches.  The records show that in 
September 1968, the Veteran was treated for complaints of 
headaches while reading, of three weeks duration.  It was 
noted at that time that the Veteran had an apparent corneal 
foreign body in the central cornea of the left eye.  It was 
also reported that there was no apparent ocular reason for 
the Veteran's headaches.  No diagnosis was provided.  In 
November 1968, the Veteran underwent a physical examination.  
At that time, in response to the question of whether he had 
ever had or if he currently had frequent or severe headaches, 
the Veteran responded "no."  In June 1971, the Veteran 
underwent a release from active duty (RAD) examination.  At 
that time, the neurological part of his examination was 
normal; there were no findings relating to a headache 
disorder.     

In October 2003, the Veteran filed his initial claim of 
entitlement to service connection for migraine headaches.  At 
that time, he stated that during service, he was a gunner and 
a crew chief for a helicopter squadron in Vietnam.  He 
indicated that the year after his return from Vietnam, he 
experienced a couple of headaches that made him have "bright 
zig-zag" patters in his vision, extreme sensitivity to light 
and sound, and intense pain preceded by severe nausea.  
According to the Veteran, by 1975, his headaches had worsened 
and he sought treatment from a doctor who diagnosed him with 
migraine headaches.  The Veteran reported that subsequently, 
he continued to experience chronic migraine headaches.      

In a private medical statement from M.H.B., M.D., dated in 
September 2004, Dr. B. stated that he was evaluating the 
Veteran for post-traumatic stress disorder.  In regard to the 
Veteran's medical history, Dr. B. indicated that the Veteran 
had migraine headaches approximately every year.  Following 
the mental status evaluation, the pertinent diagnosis under 
Axis III was migraine headache.  

In March 2006, the RO received private medical records, dated 
from July to November 2000.  The records show that in 
November 2000, the Veteran was treated for intense headaches 
over a two-week period.  He underwent a brain magnetic 
resonance imaging (MRI) which was reported to show mild non-
specific T2 white matter hyper-intensities which were 
probably Virchow-Robin spaces but could also be seen with 
migraines.  

In March 2009, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from October 2004 to 
December 2008.  The records show that in October 2004, the 
Veteran underwent a physical examination.  In regard to the 
medical history, the examiner stated that the Veteran had a 
history of migraine headaches since the mid-1970's.  The 
Veteran's headaches usually occurred one to two times 
annually.  The pertinent diagnosis was migraine headaches.  

In March 2009, the Veteran underwent a VA examination.  At 
that time, the examining physician stated that the Veteran 
had a history of an episode in 1971 when he flew from Dallas 
to Tulsa and was leaving the airport when he turned into the 
sun and developed visual blurring.  According to the Veteran, 
he subsequently had what he thought was a typical migraine 
headache.  The Veteran stated that he went home and went to 
sleep.  He indicated that when he awoke, the headache was 
gone and he did not seek any treatment.  The examiner noted 
that the Veteran essentially did not have any headaches in 
the 1980's, and that in the 1990's, he had headaches two 
times a year.  Beginning in 2003, the Veteran experienced 
cluster headaches, which were brought on by stress and he 
experienced visual blurring before the headache.  At present, 
the Veteran had headaches that averaged three times a year.  
Following the neurological evaluation, the examiner diagnosed 
the Veteran with migraine headaches, reportedly first 
diagnosed in the mid 1970's.  According to the examiner, 
while the Veteran was in the military, he was treated in 
September 1968 for eye complaints and he was found to have a 
superficial old foreign body in the left cornea.  However, 
the ocular problem was not believed to be the basis of the 
Veteran's headache, which he was experiencing at that time.  
The examiner reported that according to the Veteran, he had 
what he described as a typical migraine headache in 1971 when 
he was flying from Dallas to Tulsa.  The Veteran received no 
treatment and no evaluation.  According to the examiner, 
there was no history in the Veteran's claims file of a 
diagnosis or treatment of headaches or a diagnosis of 
migraine headaches.  The examiner stated that "by history," 
the Veteran began to have when he described as typical 
migraine headaches in the mid 1970's.  The examiner opined 
that it was less likely than not that the episode the Veteran 
had in 1968 was a migraine headache.  According to the 
examiner, the history did not "constitute saying that the 
migraine headaches [were] service-connected in that the first 
acknowledgment that [the Veteran] had migraine headaches was 
in the mid 1970's, which was after his service ended in 
1971."     


III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

For certain chronic disorders, including organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).


IV.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for migraine headaches.  
In this regard, the Veteran's service treatment records, 
including the June 1971 RAD examination, are negative for any 
diagnosis of a chronic disability manifested by headaches, to 
include migraine headaches.  The Board recognizes that the 
Veteran was treated on one occasion in September 1968 for 
complaints of headaches of three weeks duration.  However, no 
diagnosis of an underlying disorder manifested by headaches 
was provided at that time.  In addition, the record contains 
no medical evidence documenting the continual persistence of 
headaches immediately after service and continuously since 
that time, which preponderates against the claim based on a 
theory of chronicity in service and continuity thereafter 
under 38 C.F.R. § 3.303(b).  In fact, the first post-service 
evidence of a diagnosis of migraine headaches was in November 
2000, over 29 years after the Veteran's separation from the 
military.  With respect to negative evidence, the Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  
Given that the first medical evidence of a migraine headache 
disability is over 29 years after the Veteran's separation 
from the military, an absence of relevant evidence for such 
duration weighs against the Veteran's claim of direct service 
connection.  Maxson, supra.   

There is no medical evidence of migraine headaches within one 
year subsequent to service discharge.  See 38 C.F.R. §§ 
3.307, 3.309.  The Board recognizes that the Veteran 
maintains that he initially experienced migraine headaches 
during service, and that after his discharge, he continued to 
experience chronic migraine headaches.  However, while the 
Veteran can attest to having a headache, as a layperson, he 
is not competent to diagnose migraine headaches or provide an 
opinion on the etiology of such headaches.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Espiritu, 2 Vet. 
App. at 482.  As noted above, the first medical evidence of 
the Veteran's migraine headaches in the claims file is in 
November 2000, over 29 years after the Veteran's discharge 
from the military.  Thus, the preponderance of the evidence 
is against a finding that the Veteran's migraine headaches 
were present during or within one year of service and the 
weight of the evidence is against a finding of a causal link 
between the disability and service.

In this case, there is no medical evidence or competent 
opinion of record which links the Veteran's migraine 
headaches to his period of active military service.  The only 
competent medical evidence addressing the pertinent nexus 
issue in this case is the opinion from the March 2009 VA 
examiner and that opinion weighs against the claim.  In the 
March 2009 VA examination report, the examiner specifically 
concluded that it was less likely than not that the episode 
the Veteran had in 1968 was a migraine headache.  The Board 
recognizes that the examiner also stated that the Veteran was 
initially diagnosed with migraine headaches in the mid-
1970's, after his service ended in 1971, but this was 
reported decades after the alleged treatment and the putative 
medical evidence is not in the record.  In an August 2008 
VCAA letter, the RO requested information regarding this 
treatment but the Veteran did not respond.  In any event, the 
claimed treatment was still post-service-the Veteran was 
discharged from service in June 1971-and, more importantly, 
there is no competent medical evidence of record linking the 
Veteran's currently diagnosed migraine headaches to his 
period of active military service.  In the March 2009 VA 
examination report, the examiner specifically concluded that 
the Veteran's in-service treatment for a headache in 
September 1968 was not a migraine headache, and he did not 
link the Veteran's post-service diagnosis of migraine 
headaches to the Veteran's period of active military service.  
Thus, this evidence also weighs against the claim.  

The Board has considered the Veteran's statements to the 
effect that he currently has migraine headaches which are 
related to his period of active military service.  As noted 
above, lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington, 
supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Veteran is certainly competent to report what 
comes to him through his senses, to include having a history 
of headaches.  He does not, however, have medical expertise 
to diagnose an underlying disease or disability manifested by 
headaches, to include Migraine syndrome.  Id.; see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
determinative issue here involves questions of medical 
diagnosis and etiology; only individuals possessing 
specialized training and knowledge are competent to render an 
opinion on such matters.  Id.  The evidence does not show 
that the Veteran possesses medical expertise and it is not 
contended otherwise.  Therefore, his opinion that he had 
migraine headaches during service or that such headaches are 
related to his period of active military service is not 
competent evidence.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a chronic disability manifested by 
headaches, to include migraine headaches.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); see also, e.g., 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic disability 
manifested by headaches, to include migraine headaches is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


